Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (Pub. No. US 2015/0088256 A1) in view of Howland et al. (Pat. No. US 4,653,481 A1).
Regarding claims 2-11 and 13-19, Ballard discloses a system (figure 7) comprising: an intrabody implant 100 (figure 7) comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, and a sidewall 150 disposed from the first surface to the second surface, the sidewall 150 comprising extending along a longitudinal axis between an anterior portion 130 of the sidewall and a posterior portion 140 of the sidewall (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the sidewall comprising an outer concave surface (figure 6), the anterior portion 130 of the sidewall comprising an outer convex surface (figure 6), the posterior portion 140 of the sidewall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the sidewall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head being a top loading head comprising spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7).  The first and second surfaces 110, 120 of the intrabody implant comprise columns of teeth 112, adjacent columns being spaced apart from one another by a gap that extends parallel to the longitudinal axis, the teeth each having a substantially right-triangular profile, the teeth being sloped upwards toward the anterior portion (figures 4-6; paragraph 0030).  The first and second surfaces 110, 120 of the intrabody implant define an aperture 101 extending through the implant to allow for bone growth through the implant from the first portion of the bony structure to the second portion of the bony structure (figure 4).  The second surface 120 of the intrabody implant is disposed at an acute angle relative to the first surface 110 of the intrabody implant (figure 5).  The posterior height is less than the anterior height such that the acute angle of the intrabody implant introduces a lordotic angle between the first and second portions of the bony structure (figure 5 and 7).  The outer concave surface of the posterior portion 140 of the sidewall of the intrabody implant is configured to conform to a posterior anatomy of a bony structure (figure 6); and the outer convex surface of the anterior portion 130 of the sidewall of the intrabody implant is configured to conform to an anterior anatomy of the bony structure (figure 6).  At least one of the first surface and the second surface comprise a plurality of teeth 112, each of the plurality of teeth 112 have a substantially right- triangular profile, the plurality of teeth being sloped toward the anterior portion (figures 5 and 6).  The acute angle is between 10 degrees and 30 degrees (paragraph 0026).  The acute angle is between 15 degrees and 25 degrees (paragraph 0026).  The intrabody implant includes a width extending parallel to the anterior portion and the posterior portion, the width being at least 40 mm (paragraph 0029).  The intrabody implant is formed entirely of PEEK polymer (paragraphs 0024 and 0025).  The intrabody implant further comprises a coating of titanium applied to the first and second surfaces (paragraph 0030).  The intrabody implant is formed entirely of bone material (paragraph 0025).  The sidewall of the intrabody implant has no projections or surface features (figures 4-6).  The intrabody implant comprises a coating applied to one or more of the first and second surfaces and the sidewall to encourage bone growth onto the intrabody implant, the coating comprising a material selected from a group consisting of gold, titanium, hydroxyapatite and combinations thereof (paragraph 0030).  The intrabody implant comprises a coating applied to one or more of the first and second surfaces and the sidewall to encourage bone growth onto the implant (paragraph 0030).
Ballard discloses the claimed invention except wherein the system comprises a third and fourth pedicle screw, each comprising atop loading head, wherein each head of the third and fourth pedicle screw comprises spaced apart arms that define a u-shaped implant cavity therebetween configured for disposal of a rod, and a second rod configured to connect the first, second, third, and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  Ballard also fails to disclose wherein the first and second pedicle screws are dual headed pedicle screws, wherein each head of the first and second dual headed pedicle screws is top loading, and the first rod is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw, and the second rod is configured to connect the second head of the first dual headed pedicle screw, the second head of the second dual headed pedicle screw, and the heads of the third and fourth pedicle screws.
Howland et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 1), including first and second dual headed pedicle screws 30, each head (figure 8) of the first dual headed pedicle screw and each head (figure 8) of the second dual headed pedicle screw being a top loading head comprising spaced apart arms that define a U-shaped implant cavity 215b, 220b (figure 6) therebetween configured for disposal of a rod 21/22 (figures 1-8), a third and fourth pedicle screw 30 each comprising a top loading head, wherein each head of the third and fourth pedicle screw comprises spaced apart arms that define a U-shaped implant cavity 215b/220b therebetween configured for disposal of a rod 21/22 (figures 1-8), a first rod 21 configured to connect a first head of the first dual headed pedicle screw and a first head of the second dual headed pedicle screw (figure 2), a second rod 22 configured to connect a second head of the first dual headed pedicle screw, a second head of the second dual headed pedicle screw, a head of the third pedicle screw, and a head of the fourth pedicle screw (figure 2).  Howland et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with a pair or rods received in a dual-headed screw, in order to increase the rigidity of the system (col. 4, lines 3-15; col. 5, lines 47-59).

    PNG
    media_image1.png
    739
    692
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to be a dual rod system as taught by Howland, wherein the system comprises: at least first and second dual-headed pedicle screws, each head of the first dual headed pedicle screw and each head of the second dual headed pedicle screw being a top loading head comprising spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod, a third and fourth pedicle screw  each comprising a top loading head, wherein each head of the third and fourth pedicle screw comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod, a first rod configured to connect a first head of the first dual headed pedicle screw and a first head of the second dual headed pedicle screw, a second rod configured to connect a second head of the first dual headed pedicle screw, a second head of the second dual headed pedicle screw, a head of the third pedicle screw, and a head of the fourth pedicle screw.  Howland et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with a pair or rods received in a dual-headed screw, in order to increase the rigidity of the system (col. 4, lines 3-15; col. 5, lines 47-59).
Regarding claim 13, it is noted that, as modified, the second rod is configured to connect a second head of the first pedicle screw with a second head of the second pedicle screw.  
Claims 20 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (Pub. No. US 2015/0088256 A1) in view of Zhang et al. (Pub. No. US 2008/0269810) and further in view of Picetti et al. (Pub. No. US 2004/0111088).
Regarding claim 20, Ballard discloses a kit (figure 7) comprising: an intrabody implant 100 comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, and a sidewall 150 disposed from the first surface to the second surface, the sidewall 150 comprising extending along a longitudinal axis between an anterior portion 130 and a posterior portion 140 (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the sidewall comprising an outer concave surface (figure 6), the anterior portion 130 of the sidewall comprising an outer convex surface (figure 6), the posterior portion 140 of the sidewall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the sidewall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), wherein the first and second surfaces 110, 120 of the intrabody implant comprise columns of teeth 112, adjacent columns being spaced apart from one another by a gap that extends parallel to the longitudinal axis, the teeth each having a substantially right-triangular profile, the teeth being sloped upwards toward the anterior portion (figures 4-6; paragraph 0030), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7). 
Ballard discloses the claimed invention except wherein the kit comprises a third and fourth pedicle screw, and a second rod configured to connect the first, second, third, and fourth pedicle screws, wherein the first and second pedicle screws are dual headed pedicle screws, each comprising a first top loading head and a second top loading head, and wherein the first rod is configured to connect the first and second pedicle screws using the first head of each of the dual headed pedicle screws, and wherein the second rod is configured to connect the first, second, third, and fourth pedicle screws using the second head of each of the first and second pedicle screws and the one head of each of the third and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  
Zhang et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 6), including a first and second dual-headed pedicle screw 12a, 12b connected by a first rod 28, a third and fourth pedicle screw 62a, 62e, and a second rod 22 configured to connect the first, second, third, and fourth pedicle screws (figure 6 and 9C-9E).  Zhang et al. teaches wherein the first and second pedicle screws 12a, 12b are dual headed screws (figure 6), wherein the first rod 28 is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw (figure 6).  Zhang et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with some of the levels being supported by a pair or rods received in dual-headed screws, in order to augment the support of the first rod as needed (paragraph 0019).
Picetti et al. teaches wherein a dual headed pedicle screw can comprise one of many configurations (figures 4-11), including a configuration in which both heads are top loading (figure 4), in order to achieve the predictable result of securing a pair of rods to the vertebrae (paragraph 0048).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to comprise at least first and second dual-headed pedicle screws, third and fourth pedicle screws, and to comprise a second rod, wherein the first rod is configured to connect the first and second pedicle screws via their first heads, and the second rod is configured to connect the 1st through 4th pedicle screws via the second heads of the first and second pedicle screws and the heads of the third and fourth pedicle screws, as taught by Zhang et al., in order to augment the support of the first rod as needed, especially adjacent a weakened area of the spine.     
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the dual headed pedicle screws to have top loading heads, as taught by Picetti, in order to achieve the predictable result of attaching a pair of rods to the vertebrae.  
Regarding claim 21, Ballard discloses a kit (figure 7) comprising: an intrabody implant 100 comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, wherein the second surface 120 is disposed at an acute angle relative to the first surface 110 (figure 5), and a sidewall 150 disposed from the first surface to the second surface, the sidewall 150 comprising extending along a longitudinal axis between an anterior portion 130 and a posterior portion 140 (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the sidewall comprising an outer concave surface (figure 6), the anterior portion 130 of the sidewall comprising an outer convex surface (figure 6), the posterior portion 140 of the sidewall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the sidewall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7). 
Ballard discloses the claimed invention except wherein the kit comprises a third and fourth pedicle screw, and a second rod configured to connect the first, second, third, and fourth pedicle screws, wherein the first and second pedicle screws are top loading dual headed pedicle screws, and wherein the first rod is configure to connect the first and second pedicle screws using the first head of each of the dual headed pedicle screws, and wherein the second rod is configured to connect the first, second, third, and fourth pedicle screws using the second head of each of the first and second pedicle screws and the one head of each of the third and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  
Zhang et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 6), including a first and second dual-headed pedicle screw 12a, 12b connected by a first rod 28, a third and fourth pedicle screw 62a, 62e, and a second rod 22 configured to connect the first, second, third, and fourth pedicle screws (figure 6 and 9C-9E).  Zhang et al. teaches wherein the first and second pedicle screws 12a, 12b are dual headed screws (figure 6), wherein the first rod 28 is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw (figure 6).  Zhang et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with some of the levels being supported by a pair or rods received in dual-headed screws, in order to augment the support of the first rod as needed (paragraph 0019).
Picetti et al. teaches wherein a dual headed pedicle screw can comprise one of many configurations (figures 4-11), including a configuration in which both heads are top loading (figure 4), in order to achieve the predictable result of securing a pair of rods to the vertebrae (paragraph 0048).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to comprise at least first and second dual-headed pedicle screws, third and fourth pedicle screws, and to comprise a second rod, wherein the first rod is configured to connect the first and second pedicle screws via their first heads, and the second rod is configured to connect the 1st through 4th pedicle screws via the second heads of the first and second pedicle screws and the heads of the third and fourth pedicle screws, as taught by Zhang et al., in order to augment the support of the first rod as needed, especially adjacent a weakened area of the spine.     
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the dual headed pedicle screws to have top loading heads, as taught by Picetti, in order to achieve the predictable result of attaching a pair of rods to the vertebrae.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments have overcome the 35 U.S.C. 112 rejections.  
It is noted that, while Zhang et al. teaches a side loading second head, Zhang et al. does not teach that a side loading head is critical or performs a specific function.  The office uses Zhang et al. to teach the concept of supplementing a single rod fixation system with a second rod secured in second heads of a select number of dual headed pedicle screws, and uses Picetti to teach that the dual headed pedicle screws can be top loading as a matter of design choice.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773